Citation Nr: 0509933	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  98-15 006	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from August 1968 to June 1969.

This appeal arises from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  In this decision, the RO denied the 
veteran's claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).

In July 2003, the Board of Veterans' Appeals (Board) remanded 
this claim for development of the evidence.  The case has now 
returned for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In its prior remand of July 2003, the Board requested a 
medical opinion to clarify whether the veteran's current PTSD 
was related to his active service.  The veteran was given VA 
psychological testing in March 2004.  He reported pre-
service, in-service, and post-service psychiatric stressors.  
Based on the results of the psychological testing, the 
examiner commented:

When asked about possible stressors, this 
veteran initially provided information 
regarding the above described in service 
personal assault.  However, by his 
report, this incident does not meet the 
criteria for a PTSD related stressor as 
outlined in the DSM-IV.
("2) the person's response involved 
intense fear, helplessness, or 
horror.").  Other stressors, including a 
childhood history of physical abuse, and 
working within the prison system, that 
met criteria, but were not military 
related were apparent . . . he endorsed 
re-experiencing trauma, avoidance of 
stimuli associated with trauma, and 
increased arousal.  The Trauma Symptom 
Inventory was also administered, and this 
veteran's profile was consistent with the 
diagnosis of PTSD.

In terms of the diagnosis of PTSD, this 
veteran meets criteria for this diagnosis 
but stressors are NOT military related . 
. . Moreover, it is likely that symptoms 
of childhood PTSD were exacerbated by his 
work at the prison.

Growing up in the above described chaotic 
and abusive family home clearly impacted 
this veteran development of a sense of 
self and the ability to relate to others.  
This resulted in the development of a 
personality disorder.  The military 
diagnosis of passive aggressive 
personality disorder is related to this 
veteran's chaotic childhood.  His history 
is also consistent with the diagnosis of 
Conduct Disorder.  Individuals with a 
history of Conduct Disorder often have 
difficulty with authority figures.  This 
has clearly been the case for [the 
veteran].  He spoke about such problems 
dating back to childhood.  Personality 
disorders can also exacerbate 
difficulties in this area.  The military 
is an authority based culture, and it is 
likely that some of this veteran's 
difficulties were exacerbated by trying 
to functioning within this environment.  
(Sic.)

The diagnoses were conduct disorder; chronic PTSD related to 
childhood abuse and prison work; and polysubstance dependence 
not-otherwise-specified (NOS) with paranoid, antisocial, and 
borderline features.

A VA psychiatric examination was provided to the veteran in 
April 2004.  The examiner reported stressors and a medical 
history similar to that contained in the VA psychological 
evaluation of March 2004.  After a detailed review of the 
veteran's medical history and conducting a mental status 
examination, the psychiatrist commented:

In my opinion this veteran has 
posttraumatic stress disorder, but it is 
not from the Navy.  There is not a 
stressor that I can identify in the 
service, which would cause posttraumatic 
stress disorder.  Further, it is not 
clear that there was any worsening of his 
condition while he was in the service.

This veteran has had an extensive 
substance abuse history, which might 
account for some of the diagnoses of 
paranoid schizophrenia, which were later 
changed.

This veteran does suffer from dysthymia 
and maybe even major depressive disorder 
recurrent, but people with personality 
disorders, which I believe this veteran 
suffers with, also often suffer from this 
condition.

The diagnoses were PTSD (not of service origin), recurrent 
major depression disorder (secondary to PTSD and a 
personality disorder), and a personality disorder NOS.

In the current case, the veteran's military entrance 
examination of June 1968 found his psychiatric evaluation to 
be normal.  Within a few months he was diagnosed with a 
personality disorder and released from active service.  Based 
on a review of the above, the Board finds that the medical 
opinions are not clear.  The psychologist appears to indicate 
that some type of psychiatric disorder ("some of this 
veteran's difficulties") was aggravated by military service, 
but fails to identify which of the diagnosed disorders to 
which this comment referred.  The psychiatrist appears to 
contradict this opinion with the finding "it [was] not 
clear" that any psychiatric disability had been aggravated 
by military service.  Both examiners are clear that the 
stressors leading to PTSD were not of military origin.

The medical opinions as currently articulated are 
insufficient for an equitable determination of the current 
appeal.  For purposes of 38 U.S.C.A. § 1110, every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  
The plain language of this statute provides that the 
presumption of soundness is rebutted only if clear and 
unmistakable evidence establishes both that (1) the condition 
existed prior to service and (2) the condition was not 
aggravated by service.

Therefore, this case must be remanded to seek clarification 
from the examiners that prepared the 2004 opinions or, if 
these examiners are no longer available, a new examination 
and opinion must be obtained.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004); see also Myers 
v. Brown, 5 Vet. App. 3, 4-5 (1993); Duenas v. Principi, No. 
03-1251 (U.S. Vet. App. Dec. 15, 2004) (When there is 
evidence of a medical disorder or injury during military 
service, VA's duty to assist requires that a medical 
examination and opinion be obtained that discusses the 
relationship between the veteran's in-service and current 
conditions.); Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (VA adjudicators cannot base their decisions on their 
own unsubstantiated medical opinions.)  

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the AMC for the 
following:

1.  The psychologist who prepared the VA 
psychological testing and evaluation on 
March 10, 2004, and the psychiatrist that 
prepared the psychiatric examination on 
April 7, 2004, should have the claims 
file returned to them for clarification 
of their opinions.  
The examiners should provide an opinion 
as to the date of onset of the veteran's 
PTSD.  
If it is determined that PTSD had its 
onset prior to the veteran's active 
service from August 1968 to June 1969, 
was it aggravated during service?  
(Temporary or intermittent flare-ups of a 
pre-service condition, without evidence 
of worsening of the underlying condition, 
are not sufficient to be considered 
aggravation in service).  

If PTSD did worsen during service, was 
any such worsening due to the natural 
progression of the condition?  

A detailed rationale for any opinion 
expressed should be provided.

If the previous examiners are unavailable 
for comment, the veteran should be 
scheduled for a VA psychiatric 
examination to provide the above 
opinion(s).   If the veteran fails to 
appear for examination, the examiner 
should be instructed to review of the 
claims file and, based on this review, 
provide the requested opinions.

2.  Then, review the claims file to 
ensure that the foregoing requested 
development has been completed.  In 
particular, review the requested medical 
opinion(s) to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, implement corrective 
procedures.  

3.  Finally, readjudicate the veteran's 
claim on appeal with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If any decision 
with respect to this claim remains 
adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and afforded a reasonable period of time 
within which to respond thereto.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim for service connection.  38 C.F.R. 
§ 3.655 (2004).  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).






